Citation Nr: 0203674	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  98-14 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

Entitlement to service connection for the residuals of 
scarlet fever.  

(The issues of service connection for a claimed bilateral 
hearing loss and tinnitus will be the subject of a later 
decision).  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from March 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the RO.  

The veteran requested a hearing before a Member of the Board 
in August 1998.  

In a letter dated in March 2001, the veteran notified the 
Board of his intent to forego the hearing because of the time 
involved and of his inability to travel.  

Under these circumstances, the Board deems the hearing 
request to be withdrawn, and will proceed with adjudication 
of the appeal.  See 38 C.F.R. § 20.702(e) (2001).  

The Board is undertaking additional development with respect 
to the claims of service connection for a bilateral hearing 
loss and tinnitus pursuant to authority granted by 67 Fed. 
Reg. 3,009, 3,104 (Jan. 23, 2002)(to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  

When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002)(to 
be codified at 38 C.F.R. § 20.903)).  

After giving this notice and reviewing the veteran's response 
thereto, the Board will prepare a separate decision 
addressing these matters.  



FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.  

2.  The veteran has not presented assertions or competent 
evidence of current disability due to the episode of scarlet 
fever treated in service during World War II.  



CONCLUSION OF LAW

The veteran is not shown to have residual disability due to 
scarlet fever that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

A careful review of the service medical records shows that, 
in April 1944, the veteran was hospitalized for treatment of 
scarlet fever.  Following treatment, he was discharged to 
duty in May 1944.  The March 1946 separation examination was 
negative for pertinent complaints or findings.  

A review of the medical records shows that a March 1997 VA 
general note detailing assessment of work-up for hip 
replacement surgery.  His past medical history was noted to 
be that of CAD (coronary artery disease), and a note 
indicated that he was cleared for hip replacement.  No 
current problems or disabilities related to scarlet fever 
were listed in the report.  

Also of record is a January 1998 audiology report showing 
moderate to profound sensorineural hearing loss.  

A VA form 21-4128, received in March 1998, contains 
statements by the veteran to the effect that he had been 
hospitalized in 1943 or 1944 for scarlet fever.  The veteran 
makes no claims of a current disability associated with this 
episode of scarlet fever treated in service.  

Also of record is a statement included in the veteran's 
Substantive Appeal, VA Form 9, dated in August 1998.  The 
veteran again reiterated his request for service connection 
for the residuals of scarlet fever.  However, the veteran 
presented no assertion of current disability related to 
scarlet fever.


Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).

In this regard, the Board notes that, during the course of 
this appeal, the RO obtained all pertinent VA and private 
treatment records identified by the veteran.  Absent 
assertions of current disability on the part of the veteran, 
the Board finds that a medical examination is not indicated 
in this case as it would serve not useful purpose.  See VCAA, 
66 Fed. Reg. 45, 620, 45,631 (August 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)).  

Additionally, all facts have been sufficiently developed, and 
no further assistance to the veteran is required to comply 
with the duty to assist as mandated by the VCAA.  In this 
regard, the Board notes that by virtue of the rating 
decisions, Statement of the Case, and Supplemental Statement 
of the Case, as well as other notices issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the law and regulations governing the 
claim, and the basis for denial of the claim.  

The claims file shows that in December 2001 Supplemental 
Statement of the Case, the RO informed the veteran about VA's 
duties under the VCAA, and what the evidence must show to 
establish service connection for the disabilities at issue.  

Additionally, the veteran was specifically provided a VCAA 
notice dated in  April 2001.  Hence, the veteran has been 
notified of what is needed to substantiate the claim.  

Accordingly, adjudication of this appeal, without remand to 
the RO for further consideration under the new law, is not 
indicated in this case.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1101 (West 1991); 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service. Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
a continuity of symptomatology post service.  38 C.F.R. § 
3.303(b).  A determination of service connection requires 
findings of the existence of a current disorder and a 
determination of a relationship between that disability and 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

While the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required. See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In this case, the veteran has neither asserted nor submitted 
medical evidence to show that he has current disability due 
to the episode of scarlet fever that was treated in 1944 
during his period of service in World War II.  

Accordingly, absent competent evidence of current disability, 
the Board finds that the veteran's claim of service 
connection for residuals of scarlet fever must be denied.  



ORDER

Service connection for the residuals of scarlet fever is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

